Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
3.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,896,582 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the claims of this application and the patented claims is that Applicant has added the following limitations “… responsive to receipt of data representing a virtual lottery ticket wager for a play of a lottery game ….”
It would have been obvious to one of ordinary skill in the art at the time the invention was made to add some limitations of the claim because one of ordinary skill in the art would have realized that omitting some limitations are an obvious expedient since the remaining elements perform the same functions as before. In re Karlson, 136 USPQ 184 (CCPA 1963).  

Application Number: 17/148,917
US Patent Number:
 A lottery gaming system comprising:
A lottery gaming system comprising:
 a processor; and
a processor; and
a memory device that stores a plurality of instructions, that when executed by the processor, cause the processor to:
a memory device that stores a plurality of instructions, that when executed by the processor, cause the processor to:
responsive to receipt of data representing a virtual lottery ticket wager for a play of a lottery game:
responsive to receipt of a lottery ticket wager for a play of a lottery game,
 randomly select a first quantity of symbols from a plurality of different symbols to determine a player set of symbols for the play of the lottery game, the first quantity being more than one, wherein each of the different symbols can be randomly selected more than once to form the player set of symbols,
randomly select a first quantity of symbols from a plurality of different symbols to determine a player set of symbols for the play of the lottery game, the first quantity being more than one, wherein each of the different symbols can be randomly selected more than once to form the player set of symbols;
determine any cash-in amount based on the player set of symbols and a paytable for the play of the lottery game, 
determine any cash-in amount based on the player set of symbols and a paytable for the play of the lottery game;
create a virtual lottery ticket comprising an indication of the player set of symbols and an indication of any determined cash-in amount,
create a lottery ticket comprising an indication of the player set of symbols and an indication of any determined cash-in amount;
store data associated with the virtual lottery ticket, and
store data associated with the lottery ticket;
cause the virtual lottery ticket to be provided to the player;
cause the lottery ticket to be provided to the player;
before a draw for the play of the lottery game, responsive to receipt of data representing a cash-in request for the virtual lottery ticket, enable the determined cash-in amount for the virtual lottery ticket to be provided to the player;
before a draw for the play of the lottery game, responsive to receipt of a cash-in request for the lottery ticket, cause the determined cash-in amount for the lottery ticket to be provided to the player;
at a designated draw time for the play of the lottery game, randomly select a winning draw symbol for the play of the lottery game; and
at a designated draw time for the play of the lottery game, randomly select a winning 
draw symbol for the play of the lottery game; and
responsive to the determined cash-in amount for the virtual lottery ticket not being provided to the player, determine any award associated with the virtual lottery ticket, the determination based on how many symbols of the player set of symbols correspond to the draw symbol.
responsive to receipt of the lottery ticket for redemption and responsive to the determined cash-in amount for the lottery ticket not being provided to the player, determine any award associated with the lottery ticket, the determination based on how many symbols of the player set of symbols match the draw symbol.




Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See references cited on PTO form 892.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD LANEAU whose telephone number is (571)272-6784.  The examiner can normally be reached on Mon-Thu 6-4:30 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David L Lewis can be reached on 5712727673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


    PNG
    media_image1.png
    275
    275
    media_image1.png
    Greyscale









/Ronald Laneau/
Primary Examiner, Art Unit 3715